                                                             D)F
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                        -X
BRUCE S. REZNICK and JUDITH L. REZNICK,

                             Plaintiffs,
                                                                  MEMORANDUM & ORDER
              -against-
                                                                     18-CV-47(NGG)(SMG)
BLUEGREEN RESORTS MANAGEMENT,INC.,

                             Defendant.
                                                         X
NICHOLAS G. GARAUFIS,United States District Judge.

       Plaintiffs Bruce S. Reznick and Judith L. Reznick bring this action for breach of contract

against Defendant Bluegreen Resorts Management,Inc. Their claims concern Plaintiffs'

vacation ownership interests(commonly known as "timeshares") at the Royal Suites at the

Atlantic Palace in Atlantic City, New Jersey. (See Compl.(Not. ofRemoval Ex. A (Dkt. 1-2)).)

       Before the court is Defendant's motion to dismiss Plaintiffs' complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6). (Mot. to Dismiss(Dkt. 9); s^ Mem. in Supp. of Mot.

to Dismiss("Mem.")(Dkt. 9-1).) For the reasons that follow, Defendant's motion is

GRANTED.


I.     BACKGROUND


       A.     Facts


       The following facts are drawn iBrom Plaintiffs complaint and are assumed to be true for

purposes ofthe motion to dismiss.

       Plaintiffs allege that in 2002,they purchased two timeshare units—a two-bedroom unit

and a studio unit—^ffom the Royal Suites at the Atlantic Palace in Atlantic City, New Jersey.

(Compl. K 4;^Mem. at 1.) Beginning in 2008, Plaintiffs regularly utilized their timeshare

units during the week between Christmas and New Year's Day and over the Thanksgiving

                                                1
holiday, Presidents' Day weekend, Martin Luther King, Jr. Day weekend, and the week of

Passover. (Compl.      5, 9.) Plaintiffs reserved their timeshare units on these dates from 2008

through 2013. (Jd HI 5, 12.) Plaintiffs paid the annual maintenance costs for each unit as

required. (Id HH 6, 9.)

       In order to make these reservations, Plaintiffs contacted the front desk ofthe Atlantic

Pdace(the "Front Desk") approximately six months to a year in advance of the dates on which

they wished to utilize their timeshare units,"all in accordance with the terms ofthe contract and

closing documents between [P]lamtiffs as purchasers and the Royal Suites at the Atlantic Palace

as seller." (Id HH 7, 9-10.)

       In 2010, Defendant allegedly entered into a contract with the Royal Suites to manage and

maintain the premises and property as well as the timeshare units and garage parking services of

the Atlantic Palace. (Id H 11-) From 2010 through 2013,Plaintiffs continued to reserve their

timeshare units six months to a year in advance through the Front Desk, which after 2010 was

managed by Defendant. (Id)

       In 2014, as usual. Plaintiffs reserved their timeshares for that year's Thanksgiving and

Christmas holidays through the Front Desk. (Id H 13.) However,in August 2014,Plaintiffs

were informed by the Front Desk that Defendant, as managing agent, had cancelled all

previously confirmed reservations. (Id H 14.) Plaintiffs were told that, going forward, all

reservations had to be made directly with Defendant using a toll-free number. (Id.l Plaintiffs

immediately and repeatedly called the toll-free number, but were unable to speak with a

representative to make a reservation until September. (Id HH 15-17.) On or about September 3,

2014,Plaintiffs "made contact" and were informed that reservations could not be made more

than thirty days in advance. (Id H 17.)
         On September 8, 2014, Plaintiffs wrote to Defendant explaining the situation and noting

that Defendant was failing to comply with the terms of Plaintiffs' timeshares. Qd. K 18.) On

October 27,2014,Plaintiffs again wrote to Defendants demanding that they comply with the

Plaintiffs' contract, the contract between Defendant and the Royal Suites, and the "customs and

practices" ofreservations at the Royal Suites. (Id. K 21.) Throughout this period. Plaintiffs

continued to attempt to make reservations for the Thanksgiving holiday and the week between

Christmas and New Year's Day to no avail. (Id m 19-20, 22.)

         On November 19,2014,Defendant confirmed Plaintiffs' reservations for Thanksgiving,

but only for a one-bedroom unit, despite the fact that Plaintiffs are owners ofa two-bedroom

unit. Qd H 23.) Defendant also required that Plaintiffs pay for the unit on a per diem basis rather

than "[P]laintiffs' free time." (Id K 23.) After November 19, 2014,Plaintiffs continued to

attempt to make reservations for their two-bedroom unit for the week between Christmas and

New Year's Day to no avail. (Id ^ 24.)

         Plaintiffs allege that Defendant's refusal to confirm reservations for Plaintiffs and other

timeshare owners permitted Defendant to operate the Royal Suites as a hotel and attempt to

secure rental income from non-owners at a greater daily rate rather than from timeshare owners

who had already paid their maintenance in advance. (Id1[25.) Plaintiffs further allege that

Defendant "in a willful, wanton and contumacious nature and conduct breached its contract with

the Royal Suite[]s and with [P]laintiffs as third party beneficiaries ofthe contracts between the

[Royal] Suites at the Atlantic Palace and [DJefendant." Qd ^ 26.) Plaintiff seeks damages. (Id

1127.)
       B.        Procedural History

       On or around November 26,2014,Plaintiffs commenced a separate action concerning the

same facts against Defendant in New York Supreme Court, Kings County. (Mem. at 2.)

Plaintiffs asserted two causes ofaction sounding in breach of contract and bad faith. (Id)

Defendant moved to dismiss on the ground that there was no privity between Defendant and

Plaintiffs. (Id.) On April 27,2016,the Supreme Court denied Defendant's motion to dismiss.

(Id.(citing Reznick v. Bluegreen Vacations Unlimited. Inc.. 2016 WL 10769750(N.Y. Sup.

Kings Cty., May 16, 2016)).) Defendant appealed and on October 18,2017,the Appellate

Division reversed the Supreme Court and dismissed Plaintiffs' complaint for failure to state a

claim. (Id (citing Reznick v. Bluegreen Resorts Mgmt.. Inc.. 62 N.Y.S.Sd 460,463(N.Y. App.

Div. 2017)).) The court found that the complaint failed to allege the provisions of any contract

between Plaintiffs and Defendant that Defendant breached through its actions. Reznick.62

N.Y.S.Sd at 463. The court further noted that,"even affording the complaint a most liberal

construction and affording the [PJlaintiffs the benefit of every favorable inference," the

complaint failed to allege that Plaintiffs were third-party beneficiaries of an agreement between

Defendant and any other party or that such agreement was intended for the benefit ofthe

Plaintiffs. Id

       Plaintiff subsequently commenced this action on November 28,2017,in the Supreme

Court ofthe State ofNew York,Kings County(Not. of Removal(Dkt. 1)^ 1), alleging three

causes of action (see Compl.). This court construes Plaintiffs' causes ofaction as(1)a claim for

breach of"[P]laintiffs' contract"(id 130);(2)a third-party-beneficiary claim for breach ofthe

contract between Defendant and the Royal Suites(id UK 26,30,32); and(3)a claim based on a

breach of an implied covenant of good faith and fair dealing(id K 30). On January 4,2018,
Defendant removed the action to this court on diversity grounds pursuant to 18 U.S.C. §

1332(a)(1). (Jd. UK 3, 5.) Defendant now moves to dismiss on the ground that Plaintiffs fail to

allege facts sufficient to make out a third-party-beneficiary claim for breach of contract. (See

Mem.)

n.      LEGAL STANDARDS

        A Rule 12(b)(6) motion tests the legal sufficiency ofa plaintiffs complaint. Patane v.

Clark. 508 F.3d 106,112-13(2d Cir. 2007). To survive a Rule 12(b)(6) motion, the complaint

must"contain sufficient factual matter, accepted as true, to 'state a claim to reliefthat is

plausible on its face.'" Ashcroft v. lobal. 556 U.S. 662,678(2009)(quoting Bell Atl. Corp. v.

Twomblv,550 U.S. 544,570(2007)). "Threadbare recitals ofthe elements ofa cause of action,

supported by mere conclusory statements, do not suffice." Id.

        When considering a motion to dismiss for failure to state a claim, the court must accept

as true all allegations offact in the complaint and draw all reasonable inferences in favor ofthe

plaintifif. L-7 Designs. Inc. v. Old Naw.LLC.647 F.3d 419.429(2d Cir. 2011). "In

determining the adequacy ofthe complaint, the court may consider any written instrument

attached to the complaint as an exhibit or incorporated in the complaint by reference, as well as

documents upon which the complaint rehes and which are integral to the complaint." Subaru

Distribs. Corp. v. Subaru of Am..Inc.. 425 F.3d 119,122(2d Cir. 2005).

III.    DISCUSSION

        With respect to Plaintiffs' first claim—^Defendant's alleged "utter failure to comply with

[P]laintiffs' contract"(id K 30)—^the court finds that Plaintiffs have failed to allege the existence

of a contract between Plaintiffs and Defendant that Defendant breached by allegedly failing to

accept and facilitate the Plaintiffs' requested reservations. Indeed, the complaint references only
two agreements(although they fail to cite specific provisions ofeither): one between Plaintiffs

 and the Royal Suites(Compl.           7, 9), and one between Defendant and the Royal Suites (id.f

 11.) "Liability for breach of contract does not lie absent proof ofa contractual relationship or

 privity between the parties." See CDJ Builders Corp. v. Hudson Grp. Const. Corp.,889

 N.Y.S.2d 64,65(N.Y. App. Div. 2009)(citation omitted). Plaintiffs' failure to allege the

 existence ofa contract between Plaintiffs and Defendant is thus fatal to their claim.^

         Nor does the complaint support a breach-of-contract claim on the theory that Plaintiffs

 were third-party beneficiaries ofthe contract between Defendant and the Royal Suites. Under

 New York law, parties asserting third-party beneficiary rights under a contract must establish:

"(1)the existence ofa valid and binding contract between other parties,(2)that the contract was

 intended for [their] benefit and(3)that the benefit to [them] is sufficiently immediate, rather than

 incidental,to indicate the assumption by the contracting parties of a duty to compensate[them] if

 the benefit is lost" Mendel v. Henry Phinns Pleiza W..Inc., 844N.E.2d 748,751 (N.Y.2006)

(alterations in original)(citation omitted). "It is ancient law in New York that to succeed on a
 third-party-beneficiary theory, a non-party must be the intended beneficiary ofthe contract, not

 an incidental beneficiary to whom no duty is owed." Suffolk Cty. v. Long Island Lighting Co.,

 728 F.2d 52,63(2d Cir. 1984)(emphasis added)(citing Lawrence v. Fox,20 N.Y.268(1859)).

"To create a third party right to enforce a contract, the language ofthe contract must clearly

 evidence an intent to permit enforcement by the third party." Consol. Edison. Inc. v. Ne.

 Utilities. 426 F.3d 524,528(2d Cir. 2005)(internal quotation marks omittedk see also Anwar v.

 Fairfield Greenwich Ltd.. 728 F. Supp. 2d 372,418(S.D.N.Y. 2010)("New York law requires



'The Appellate Division found Plaintiffs' prior state complaint similarly lacking and dismissed the complaint for
failure to allege the existence of a contract or privity between Plaintiffs and Defendant.  Reznick.62 N.Y.S.3d at
 463.
that the parties' intent to benefit a third-party be shown on the face ofthe contract."). "Absent

clear contractual language evincing such intent, New York courts have demonstrated a

reluctance to interpret circumstances to construe such an intent." LaSalle Nat'l Bank v. Ernst &

Young LLP.729 N.Y.S.2d 671,676(N.Y. App. Div. 2001)(internal citation omitted).

       In support oftheir third-party claim. Plaintiffs merely assert that they "were and are third

party beneficiaries ofthe agreement and contract between [D]efendant and the Royal Suites at

the Atlantic Palace." (Id f 32; see also id-126("Defendant...breached its contract with the

Royal [Suites] and with [PJlaintiffs as third party beneficiaries ofthe contracts between the

[Royal] Suites at the Atlantic Palace and [D]efendant.").) With respect to this third-party

contract, Plaintijfis allege oidy that "[o]n or about 2010," Defendant"entered into a contract with

the Royal Suites to manage and maintain the premises and property and the time share units of

the Atlantic Palace as well as the garage parking services." (Id H 11.) The complaint lacks

allegations as to any specific contractual term from which it could be plausibly inferred either

that Defendant breached its contract with the Royal Suites or that Defendant and the Royal

Suites intended Plaintiffs to be third-party beneficiaries oftheir contractual agreement. Plaintiffs

further fail to identify any statements, correspondence, or other material that might evidence an

intent on the part of Defendant or the Royal Suites to have their contract benefit Plaintiffs.

Without more. Plaintiffs' claim based on their alleged third-party beneficiary status must be

dismissed.^Walsh v. Rigas. No. 17 CIV. 4089(NRB),2019 WL 294798, at *15(S.D.N.Y.

Jan. 23,2019)(dismissing breach of contract claim where plaintifffailed to plead "the existence

of specific contractual language sufficiently evincing intent to benefit plaintiffs...in any ofthe

[relevant] third-party agreements"); Abu Dhabi Commercial Bank v. Morgan Stanlev & Co. Inc..

651 F. Supp. 2d 155, 184(S.D.N.Y. 2009)(dismissing breach of contract claims where the
plaintiffs failed to identify "any contractual term from which it could be plausibly inferred that

the defendants intended plaintiffs to be third-party beneficiaries oftheir contracts" or "any

meetings, correspondence, or any other indication ofintent on the part of any ofthe defendants

to benefit plaintiffs"); LaSalle Nat'l Bank. 729 N.Y.S.2d at 677(dismissing breach of contract

claim because "[t]he pleadings do not set forth any basis upon which we could construe the

existence ofthird-party rights and that plaintiffs were intended to be the third-party

beneficiaries").

         Finally, Plaintiffs contend that they were damaged "by virtue of[D]efendant's bad faith."

(Compl. K 30.) To the extent that Plaintiffs intend by this language to assert a claim against

Defendant for breach of an implied covenant of good faith and fair dealing,^ such claim must be

dismissed because, as explained above. Plaintiffs have failed to allege the existence ofeither(1)

a contract between Plaintiffs and Defendant, or(2)a contract between Defendant and the Royal

Suites intended to benefit Plaintiffs. See Keefe v. New York Law Sch.. 897 N.Y.S.2d 94,95

(N.Y. App. Div. 2010)("Absent the existence ofa contract, a claim alleging breach ofthe

implied covenant of good faith and fair dealing is legally unavailing."). Moreover, even

assuming Plaintiffs had sufficiently stated a claim for breach of contract—^which they did not—

their claim for breach ofthe implied covenant of good faith and fair dealing would necessarily

fail because it would be "premised on the same conduct that underlies the breach of contract

cause of action and [would be] intrinsically tied to the damages allegedly resulting from a breach




2"Even ifa party is not in breach ofits express contractual obligations, it may be in breach ofthe implied duty of
good faith and fair dealing when it exercises a contractual right as part ofa scheme to realize gains that the contract
implicitly denies or to deprive the other party ofthe fruit(or benefit) of its bargain." Elmhurst Dairv. Inc. v. Bartlett
Dairy. Inc.. 949 N.Y.S.2d 115,118(N.Y. App. Div. 2012)(citation and internal quotation marks omitted and
alteration adopted).

                                                           8
ofthe contract." MBIA Ins. Corp. v. Merrill Lynch. 916 N.Y.S.2d 54, 55(N.Y. App. Div. 2011)

(citations and internal quotation marks omitted).

IV.    CONCLUSION


       For the foregoing reasons, the court GRANTS Defendant's motion to dismiss(Dkt. 9).

       SO ORDERED.


                                                                 s/Nicholas G. Garaufis

Dated: Brooklyn, New York                                      MCHOLAS G. GARAUFlS
       February       2019                                     United States District Judge
